department of the treasury internal_revenue_service washington d c contact person td number telephone number fax op eeo ta employer_identification_number sin - no third party contacts date jun egend i i o i y a n i s i dear sir or madam this refers to your ruling_request under sec_501 and of the internal_revenue_code a is exempt under sec_501 of the code a owns and operates hospitals in m and surrounding states prior to a and the predecessor to c a private_foundation jointly operated a hospital in n which is adjacent to m b was created as a jointly owned corporation for the purpose of operating the hospital exempt under sec_501 and because it a private_foundation a owned of b and c’s predecessor owned the remaining b is is no longer operating the hospital is classified as x and y are both exempt under sec_501 of the code x was established to fund the a retiree welfare_benefit_plan providing medical and life_insurance benefits to eligible retired employees of a and their eligible dependents the a retiree health plan x also provides funding for the a disabled_employee medical_benefit plan y was established to fund the b plan for retiree health and life_insurance benefits providing for medical and life_insurance benefits to eligible retired employees of b and their eligible dependents the b retiree health plan the health and accident benefits under the a retiree health plan are similar but not identical to those available to retirees of b under the b health plan participants in the a health plan make contributions to x participants in the b health plan make contributions to y page b has not had any active employees since the sale of its hospital operations and assets in the number of retirees and dependants eligible for benefits each year from the b retiree health plan is diminishing and the cost per participant of administering the b retiree health plan and maintaining funding for y is increasing while not yet the case the administrator and trustee of y have determined that the cost per participant of administering the b retiree health plan and in addition as the maintaining funding for y could become unreasonably high in future years number of eligible participants and beneficiaries decreases the ability to predict accurately the annual funding cost of y will become less certain and to allow for accurate estimation of the amount necessary to fund benefits y proposes to transfer all of its funds to x x would then be liable to provide benefits to the eligible retirees of b and their dependants in order to reduce the costs of administration actuarial calculations and projections have been completed for both x and y these calculations show that presently x contains assets sufficient to pay existing claims projected claims and expenses y has assets sufficient to pay current and projected claims and expenses however long term funding requirements for health and accident benefits for a steadily diminishing and closed group of retirees are becoming increasing difficult to assess the board_of trustees of a and b have determined to merge the y into x the merger will also include assumption by a of all funding liabilities of x for continuing health and accident benefits to retirees of b under the b retiree health plan it is represented that after the merger the assets and liabilities of x and y will be combined neither a nor b will receive any of the assets of either veba before during or after the merger x will assume and commence paying claims to retired employees of b consistent with the terms of the retiree health plan x will also continue paying claims to retirees of a consistent with ‘the terms of the a retiree health plan and other_benefits according to the terms of the respective plans become uniform with those available to a retirees under x is anticipated that benefits for retirees of b will eventually be amended to it sec_501 of the code provides exemption from federal_income_tax for organizations that include those described in sec_501 sec_501 of the code describes voluntary employses' beneficiary associations which provide for the payment of life sick accident or other_benefits to the members of the association or their dependents or designated beneficiaries if no part of the net_earnings of the association inures to the benefit of any private_shareholder_or_individual sec_1 c -2 a of the income_tax regulations provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for membership in an organization described in sec_501 are defined by reference to a common employer or affiliated employers in addition employees of one or more empioyers engaged in the same line_of_business in the same geographic locale will be considered to share an employment-related bond for purposes of an organization through which their employers provide benefits sec_1 c -2 d of the proposed income_tax regulations provides as safe it does not exceed the boundaries of three harbor that an area is a single geographic locale if contiguous states ie three states each of which shares a land or river border with at least one of page the others sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits pursuant to criteria that do not provide disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_4976 of the code imposes on an employer that maintains a welfare_benefit_fund a tax equal to of the disqualified_benefit provided during any taxable_year sec_4976 of the code defines a disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer the committee reports on the deficit_reduction_act_of_1984 which added sec_4976 to the code provide no guidance on the meaning of reverting to the benefit of the employer however the bluebook explaining the 1984_act although not authority states that if an amount is paid_by a fund to another fund for the purpose of providing welfare benefits to employees of the employer then the payment is not to be considered a reversion the information submitted indicates that the assets transferred under the proposed merger ponies will be used to provide eligible members with permissible benefits under sec_501 of the code the members of y share an employment-related common bond with the members of xx therefore the proposed merger will not adversely affect the tax-exempt status under sec_501 c of the involved vebas in addition neither of the sponsoring employers who have contributed to the two vebas will receive any of the assets of either veba before during or after the merger therefore neither sponsoring employer will receive an impermissible economic benefit as such the proposed merger and transfer of assets should not create a reversion to either employer and will not constitute a disqualified_benefit within the meaning of code sec_4976 perenne based on the foregoing we rule as follows the proposed transfer of all assets and liabilities from y and their assumption by x will not adversely affect the status of either veba as a tax exempt trust under sec_501 and sec_501 of the internal_revenue_code we the proposed transfer of all assets and liabilities of y and their assumption by x will not result in an asset reversion to either a or b as the employers who contribute to and sponsor either veba the proposed transfer of all assets and liabilities from y and their assumption by x will not be subject_to excise_tax under sec_4976 and sec_4976 c of the code this ruling is based on the assumption that there is no material_change in the submitted also this ruling does not express or imply any opinion as to the federal tax consequences of facts the transactions under any other provisions of the code rv bis page this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing your te_ge eo area office of this ruling please keep this letter in your permanent records sincerely signeg nope ne fagot i robert c harper jr manager exempt_organizations technical group
